Order affirmed, with ten dollars costs and disbursements. Memorandum: It is to be noted that no motion or request was made by the movant for the calling of the witnesses and that the affidavit and verified certificate presented by the movant merely state a minimum limit of value presumably at a time when according to several affidavits presented by the respondent there was no market value, The movant’s papers do not show that there was a market at the time of the sale. All concur, except Edgeomb, J., who dissents and votes for reversal on the authority of New York Life Insurance Co. v. Guttag Corp. (265 N. Y. 292). (The order denies leave to enter a deficiency judgment in a mortgage foreclosure action.) Present — Sears, P. J., Edgeomb, Thompson, Crosby and Lewis, JJ.